                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    MELVA N. MILLER,                                      Case No. 2:17-CV-2103 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     GREYHOUND LINES, INC., et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Miller v. Greyhound Lines, Inc., et al., case no.
               14     2:17-cv-02103-JCM-DJA.        Plaintiff Melva N Miller asserts six causes of action against
               15     defendant Greyhound Lines, Inc. (“Greyhound”): negligence; strict products liability; negligent
               16     failure to inspect and warn; breach of implied warranty; negligent hiring, training, and
               17     supervision;1 and negligent entrustment. (ECF No. 1).
               18            On December 4, 2019, Greyhound filed seven motions for partial summary judgment.
               19     (ECF Nos. 98–101, 104–105). Each motion addresses one of the six causes of action, and the
               20     seventh motion addresses plaintiff’s request for punitive damages. See id.
               21            Local Rule 7-3 provides that “[m]otions for summary judgment and responses to motions
               22     for summary judgment are limited to 30 pages, excluding exhibits.” LR 7-3(a). The Rule also
               23     states that, “[i]n the absence of a court order by the deadline for the underlying motion or brief,
               24     the motion to exceed page limits is deemed denied.” LR 7-3(c).
               25
               26
                             1
                               Although plaintiff asserts three different claims—one negligent hiring claim, one
               27     negligent training claim, and one negligent supervision claim—Nevada law treats this as one
                      claim. See, e.g., Okeke v. Biomat USA, Inc., 927 F. Supp. 2d 1021, 1028 (D. Nev. 2013); Reece
               28     v. Republic Services, Inc., 2:10-cv-00114-GMN-RJJ, 2011 WL 868386, *11 (D. Nev. Mar. 10,
                      2011). The court will do the same.
James C. Mahan
U.S. District Judge
                1            Greyhound’s motions are clearly an attempt to sidestep the 30-page limit for summary
                2     judgment motions.       Courts in this district have denied rule-evading motions in similar
                3     circumstances.
                4            For instance, in Ahuja v. W. United Ins. Co., “[d]efendant proceeded to file four separate
                5     motions for summary judgment. Three motions attacked [p]laintiff’s contract-based claims,
                6     [p]laintiff’s claim under Nevada’s unfair trade practices laws, and [p]laintiff’s request for
                7     punitive damages. The fourth motion contested whether the car accident caused [p]laintiff’s
                8     injuries.” Ahuja v. W. United Ins. Co., No. 3:13-CV-00038-MMD, 2015 WL 5310751, at *2 (D.
                9     Nev. Sept. 11, 2015). The court noted that, “[t]ogether, [d]efendant’s four motions exceeded the
              10      local rules’ page limit” and “accordingly denied the motions without prejudice and ordered their
              11      consolidation.” Id.
              12             Thus, the court will deny the motions without prejudice. Greyhound is instructed to file a
              13      single motion for summary judgment that complies with this court’s rules.
              14             The court finds it necessary to remind Greyhound of Local Rule 7-3(c), which provides,
              15      in relevant part, as follows:
              16                       The court looks with disfavor on motions to exceed page limits, so
                                       permission to do so will not be routinely granted. A motion to file
              17                       a brief that exceeds these page limits will be granted only upon a
                                       showing of good cause. A motion to exceed these page limits must
              18                       be filed before the motion or brief is due and must be accompanied
                                       by a declaration stating in detail the reasons for, and number of,
              19                       additional pages requested. The motion must not be styled as an ex
                                       parte or emergency motion and is limited to three pages in length.
              20                       Failure to comply with 42 this subsection will result in denial of
                                       the request. The filing of a motion to exceed the page limit does
              21                       not stay the deadline for the underlying motion or brief.
              22
                      LR 7-3(c).
              23
                             Accordingly,
              24
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
              25
                      partial summary judgment (ECF No. 98) be, and the same hereby is, DENIED without prejudice.
              26
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
              27
                      partial summary judgment (ECF No. 99) be, and the same hereby is, DENIED without prejudice.
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
                2     partial summary judgment (ECF No. 100) be, and the same hereby is, DENIED without
                3     prejudice.
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
                5     partial summary judgment (ECF No. 101) be, and the same hereby is, DENIED without
                6     prejudice.
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
                8     partial summary judgment (ECF No. 103) be, and the same hereby is, DENIED without
                9     prejudice.
              10             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
              11      partial summary judgment (ECF No. 104) be, and the same hereby is, DENIED without
              12      prejudice.
              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Greyhound’s motion for
              14      partial summary judgment (ECF No. 105) be, and the same hereby is, DENIED without
              15      prejudice.
              16             DATED December 5, 2019.
              17                                           __________________________________________
                                                           UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                         -3-
